Citation Nr: 0826158	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-00 346	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for pituitary 
macroadenoma.

2.  Entitlement to service connection for psychiatric 
disorder, claimed as a suicide attempt.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The veteran had active duty service from January to August 
1979 and from May 1981 to May 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision of the 
Atlanta, Georgia regional office (RO) of the Department of 
Veterans Affairs (VA) denying service connection for the 
veteran's claimed disabilities.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's June 1999 treatment notes indicate that he had 
not worked since 1995 due to headaches related to his 
pituitary macroadenoma.  These treatment notes also indicate 
that the veteran reported receiving Social Security Income 
benefits.  

The actual decision by the Social Security Administration 
(SSA), and the medical records on which that decision was 
based, are not of record. These records are potentially 
pertinent to the claims of entitlement to service connection.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where there has been a determination 
with regard to SSA benefits, the records concerning that 
decision must be obtained. Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact SSA and request all decisions 
and medical records associated with the 
veteran's award of SSA benefits. Any 
records received should be associated with 
the claims folder.

2.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

